Citation Nr: 0211590	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for herniated disc at L5-S1, mild nerve impingement, 
sacroiliac joint dysfunction.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1990 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
granted service connection for a low back and assigned a 20 
percent disability rating. 


The case was previously before the Board in February 2002, 
when it undertook additional development with respect to the 
evaluation of the veteran's back disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  In June 
2002, the Board provided notice to the veteran as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected herniated disc at L5-S1 
is manifested by:  flexion to 15 degrees, extension to 0 
degrees, lateral flexion to 20 degrees bilaterally, rotation 
to 15 degrees bilaterally, tenderness of the lumbar area, and 
complaints of pain and discomfort.  

3.  The service-connected low back disability approximates a 
disability that is manifested by severe limitation of motion 
of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, and not in excess 
thereof, for the veteran's service-connected low back 
disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, and 
Diagnostic Codes 5292, 5293 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The VCAA primarily affects claims for 
service connection while the present case deals with rating a 
disability for which service connection has already been 
granted.  In this case, the veteran has been afforded several 
VA examinations to obtain the medical evidence necessary to 
rate his service-connected back disability.  In fact, the 
Board undertook additional development in February 2002 to 
clarify some of the findings recorded on the last VA 
examination report.  The veteran was provided a copy of the 
evidence obtained by the Board from a VA physician, and he 
submitted additional argument.  Having seen that the duties 
to assist have been satisfied, the Board now proceeds with 
its review of the issue on appeal.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Review of the veteran's service medical records reveals that 
he has had a long history of complaints of low back dating 
from 1990.  Ultimately, MRI examination identified that he 
had a herniated intervertebral disc at L5-S1 that was 
impinging on the nerve root.  While the veteran's July 1997 
separation examination noted that his spine was normal, the 
medical history portion noted the veteran's diagnosis by MRI 
of a herniated disc.  

A VA examination of the veteran was conducted in December 
1997, which was only a few months after he separated from 
active service.  The veteran reported having low back pain 
which radiated into both thighs which was worse with lifting 
and activity.  Physical examination revealed normal 
musculature of the low back and no neurologic abnormalities.  
Range of motion testing of the lumbosacral spine revealed:  
flexion to 80 degrees, extension to 5 degrees, rotation to 20 
degrees bilaterally, and lateral flexion to 30 degrees 
bilaterally.  Examination also revealed "tenderness over the 
left sacroiliac joint area and over the L4/L5 area."  

In January 2001 the most recent VA examination of the veteran 
was conducted.  Again, he reported having low back pain which 
was exacerbated with lifting and activity.  He stated that he 
took non-prescription pain medication to treat his back pain.  
Physical examination revealed no neurologic or sensory 
impairment of the lower extremities.  Mild tenderness of the 
lumbar spine area was noted.  Range of motion testing of the 
lumbosacral spine revealed:  flexion to 15 degrees, extension 
to 0 degrees, rotation to 15 degrees bilaterally, and lateral 
flexion to 20 degrees bilaterally.  X-ray examination 
revealed a normal lumbar spine.  The physician who conducted 
the 2001 VA examination is the same physician who conducted 
the 1997 VA examination of the veteran.  He stated that "I 
reviewed my previous C&P [Compensation and Pension 
examination] done in 1997, and I am of the opinion that there 
is no significant change since then."

The Board was concerned about the discrepancy in the ranges 
of motion of the lumbar spine noted in the two VA examination 
reports and requested clarification from the examining 
physician.  In June 2002, he clarified his statement 
indicating that the veteran's neurologic symptoms had 
remained the same while the veteran's range of motion had 
significantly worsened.  

The service connected intervertebral disc disease at L5-S1 is 
currently rated as 20 percent disabling under diagnostic code 
5293.  That rating contemplates moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
contemplates severe disc syndrome with recurring attacks, 
with intermittent relief.  Finally, 60 percent rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293 (2001).  The 60 percent 
rating is the highest rating assignable under this diagnostic 
code.  

The Board has also looked to diagnostic code 5292 for 
guidance.  Limitation of motion of the lumbar spine is rated 
under diagnostic code 5292.  Moderate limitation of motion 
warrants a 20 percent disability rating, while severe 
limitation of motion warrants the assignment of a 40 percent 
disability rating.  The 40 percent rating is the highest 
rating assignable under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

In the present case, the evidence supports an increased 
rating to 40 percent.  The veteran has limitation of motion 
of the lumbar spine as revealed by the findings of the 2001 
VA examination.  His range of motion of the lumbar spine is:  
flexion to 15 degrees, extension to 0 degrees, rotation to 15 
degrees bilaterally, and lateral flexion to 20 degrees 
bilaterally.  The ranges of motion for flexion and extension 
are particularly impaired and the Board believes that they 
approximate a severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

While the evidence of record supports an increased rating of 
40 percent it does not support a disability rating in excess 
of 40 percent.  The veteran simply does not have any of the 
neurologic symptoms that meet the criteria for the award of a 
60 percent rating under diagnostic code 5293.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent evaluation for his service-connected low 
back disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 40 percent disability rating for his service-
connected low back disability.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  


ORDER

An initial disability rating of 40 percent, and not in excess 
thereof, is granted for herniated disc at L5-S1, mild nerve 
impingement, sacroiliac joint dysfunction, subject to the law 
and regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

